DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 1/18/2022.  Claims 1-27 are cancelled and claims 28-35 are new and currently pending.

Election/Restrictions
Applicant’s election without traverse of Group 1 and Specie A.II in the reply filed on 1/18/2022 is acknowledged.
Amendments to the claims render the specific grounds of the previous restriction requirement moot. Applicant’s claims are all directed to the elected invention and specie and as such, Claims 28-35 will be examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “varifocal … real-image lens” in claims 28 and 29 is used by the claim to mean a “lens having a continuously varying focus across the field of view”, while the accepted meaning includes species that were not presented in the original disclosure.  Such species include (1) a lens with a switchable or controllable focal length (e.g. fluid lenses, LCD lenses, etc.) and (2) a lens system with a variable focal length in which focus changes as focal length changes.  The uses of shortened monikers, such as “varifocal” and “multifocal”, do not clearly define the metes and bounds of the claimed invention.  Claim 29 clarifies the intended meaning of “varifocal”, and by dependence calls into question the breadth of the independent claim that is not so-further limited. Claim 30 clarifies the intended meaning of “multifocal”, and by dependence calls into question the breadth of the independent claim that is not so-further limited. It is recommended to cancel the language “varifocal or multifocal real-image lens” in Claim 28 and rather clarify that the real-image lens either has continuously varying focus across the field of view or discrete regions of varying focal parameters.  Claim 31 repeats language analogously to Claim 28.  Claims are also rejected as dependents thereof. 
The term is indefinite because the specification does not clearly redefine the term.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35 recites “a binocular AR display comprising a right-eye display and a left-eye display each according to claim 28, wherein said lower region of said field of view of said right-eye display is skewed to the left relative to said upper region of said field of view, and wherein said lower region of said field of view of said left-eye display is skewed to the right relative to said upper region of said field of view”.  While the disclosure accounts for electronically controlling the display with accommodation and eye convergence in mind, there is no disclosure of providing a “skewed” lower region which is “to the left relative to said upper region of said field of view”.  In particular, the independent claim clarifies that the lower region of the real-image lens  has a positive optical power that is greater than an optical power of the upper region. While it is known to skew ADD regions toward the nasal portion of a progressive lens, the originally-filed disclosure does not provide evidence of possession of this feature of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 10,007,115 to Greenhalgh et al. (hereinafter Greenhalgh).
Regarding claim 28, Greenhalgh discloses an augmented reality (AR) display (optical device 400, Fig. 1, 4) for providing a projected image superimposed on a view of an external scene for viewing by at least one eye of a viewer (Fig. 1, 4), the AR display comprising: (a) a light transmitting waveguide (“augmented image insertion element (AIIE) that reflects a computer generated image (CGI) along a central viewing axis” 406, Fig. 1, 4) having a pair of parallel major external surfaces (Fig. 1, 4; Claim 8); (b) an image projector (image generator 104, Figs. 1, 4) configured to project image light corresponding to a collimated image (“each pixel of the CGI results in a collimated bundle of rays when out-coupled towards the eye”; col. 6, ll. 58-67), said image projector being optically coupled to said waveguide so as to introduce the image light into said waveguide so as to propagate by internal reflection at said major external surfaces (Figs. 1, 4); (c) a coupling-out arrangement (“a simple partially reflective surface 107 tilted at some angle (for example, 45 degrees) relative to the central viewing axis 118 and a projector aimed appropriately to send images to the eye 118 after reflection from the partially reflective surface”, Figs. 1, 4; col. 6, ll. 24-29) associated with a coupling-out region of said waveguide for progressively coupling out the image light towards the eye of the viewer (“During the lens design process, basic system parameters can be specified such as target field of view, location of eye relative to optical device (in particular distance of eye center-of-rotation (“COR”) from the back surface of the optical device”; col. 15, ll. 61-67), the coupled-out image light having a field of view including an upper region of the field of view and a lower region of the field of view (the boundary between lower and upper fields of view is taken to be an arbitrary point between regions of the aspheric lens having greater positive diopter power and lesser positive diopter power, Figs. 1, 4; col. 15, ll. 61-67); and (d) a varifocal or multifocal real-image lens (distal lens 404, Fig. 4) deployed between said waveguide and the external scene, said real-image lens having a positive optical power (Table 3) in a region aligned with a line of sight of the eye of the viewer when viewing the lower region of the field of view that is greater than an optical power of said real-image lens in a region aligned with a line of sight of the eye of the viewer when viewing the upper region of the field of view (Table 3).  An aspherical lens with the constants presented in Table 3 would necessarily have a lower region with a greater optical power than another region above the lower region.
Regarding claim 29, Greenhalgh discloses said real-image lens is a varifocal lens having a continuously varying focus across the field of view (aspheric lens 404 with constants of Table 3).
Regarding claim 30, Greenhalgh discloses said real-image lens is a multifocal lens having discrete regions with differing focal parameters (aspheric lens 404 with constants of Table 3). 
Note: Neither the Claim nor the Specifications provide a special definition of “region” or “differing focal parameters” and thus the broadest reasonable interpretation of this language includes the plain meaning of the phrases.  In other words, a lens shaped to be continuously 
Regarding claim 31, Greenhalgh discloses a varifocal or multifocal augmented-image lens (lens 402, Fig. 4) deployed between said waveguide and the eye of the viewer, said augmented-image lens having a negative optical power in a region aligned with a line of sight of the eye of the viewer when viewing the lower region of the field of view that is greater than an optical power of said augmented-image lens in a region aligned with a line of sight of the eye of the viewer when viewing the upper region of the field of view (“the one or more lenses positioned in front of the waveguide being pre-configured to nullify an overall focusing power of the optical device such that a focal plane of objects viewed through the optical device by the eye are unchanged” & “the introduction of additional degrees of freedom to the parameters of the proximal and distal lenses can be used to provide means for compensating for such variation. To be sure, rather than just specifying the powers of the lenses, the shape of the lens surfaces can be shaped for optimal performance” & “merit function provides a weighted evaluation of the performance of the system and can include such considerations as actual optical power versus target optical power, astigmatism, distortion”; col. 1, ln. 58-col. 2, ln. 2).  
Regarding claim 32, Greenhalgh discloses each region of said varifocal or multifocal augmented-image lens has an optical power which substantially cancels out with an optical power of a corresponding region of said varifocal or multifocal real-image lens (“the one or more lenses positioned in front of the waveguide being pre-configured to nullify an overall focusing power of the optical device such that a focal plane of objects viewed through the optical device by the eye are unchanged” & “the introduction of additional degrees of freedom to the parameters of the proximal and distal lenses can be used to provide means for compensating for such variation. To be sure, rather than just specifying the powers of the lenses, the shape of 
Regarding claim 33, Greenhalgh discloses said real-image lens and said augmented-image lens are varifocal lenses each having a continuously varying focus across the field of view (Table 3).
Regarding claim 34, Greenhalgh discloses said real-image lens and said augmented-image lens are multifocal lenses each having discrete regions with differing focal parameters (Table 3).
Note: Neither the Claim nor the Specifications provide a special definition of “region” or “differing focal parameters” and thus the broadest reasonable interpretation of this language includes the plain meaning of the phrases.  In other words, a lens shaped to be continuously aspheric is a lens with discrete regions having differing focal parameters necessarily.  This is on account of the aspheric equation providing well-defined curvatures for the surface. A peripheral region will be defined according to a curvature (i.e. focal parameter) within a particular range and a central region will be defined according to a different curvature within a different range.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh as applied to claim 28 above, and further in view of US PG Pub. 2016/0198949 to Spitzer (hereinafter Spitzer).
Regarding claim 35, Greenhalgh discloses a binocular AR display (Fig. 5) comprising a right-eye display and a left-eye display (Fig. 4-5) each according to claim 28.
Greenhalgh discloses the claimed invention as cited above though does not explicitly disclose wherein said lower region of said field of view of said right-eye display is skewed to the left relative to said upper region of said field of view, and wherein said lower region of said field of view of said left-eye display is skewed to the right relative to said upper region of said field of view.  
Spitzer discloses wherein said lower region of said field of view of said right-eye display is skewed to the left relative to said upper region of said field of view, and wherein said lower region of said field of view of said left-eye display is skewed to the right relative to said upper region of said field of view (Figs. 10-13; [0065]). 
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide additive optical power in the lower nasal portion of a lens as taught by Spitzer with the system as disclosed by Greenhalgh.  The motivation would have been to resolve accommodation-vergence conflict ([0065]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Generally, prior art cited as pertinent discloses augmented reality lenses having multi-focus features and corresponding real world lenses nullifying distortion as observed through the entire system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872